Exhibit 10.13

MARATHON OIL CORPORATION

2007 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AWARD AGREEMENT

July 2011 - December 2013 PERFORMANCE CYCLE

Pursuant to this Award Agreement and the Marathon Oil Corporation 2007 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), an employee of the Corporation or a
Subsidiary, on July 27, 2011, [NUMBER] performance units (“Performance Units”),
conditioned upon the Corporation’s TSR Percentile Ranking for the July 2011 –
December 2013 Performance Cycle. The Performance Units are subject to the
following terms and conditions:

1. Relationship to the Plan.

This grant of Performance Units is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
that have been adopted by the Committee. Except as defined herein (including in
Paragraph 13 of this Award Agreement), capitalized terms shall have the same
meanings ascribed to them under the Plan. To the extent that any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.

2. Determination of Payout Percentage. As soon as practical following the close
of the July 2011 – December 2013 Performance Cycle, the Committee shall
determine the TSR Percentile Ranking. Thereafter, the Committee shall determine
the Payout Percentage as follows:

(a) If the TSR Percentile Ranking is at or below the 25th percentile, the Payout
Percentage shall be zero.

(b) If the TSR Percentile Ranking is above the 25th percentile, the Payout
Percentage shall be equal to or less than the TSR Percentile Ranking multiplied
by 2.

(c) Notwithstanding anything herein to the contrary, if the TSR calculated for
the July 2011 – December 2013 Performance Cycle is negative, then the Payout
Percentage shall not exceed 100%.

(d) Notwithstanding anything herein to the contrary, the Committee has sole and
absolute authority and discretion to reduce the Payout Percentage as it may deem
appropriate.

3. Vesting of Performance Units. Unless the Participant’s right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5, 6, or 7, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a cash
payment equal to the product of (i) the number of Performance Units granted
hereunder and (ii) the Payout Value. Such cash payment shall be made as soon as
administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, on or before March 15, 2014. If, in accordance
with the Committee’s determination under Paragraph 2, the Payout Value is zero,
the Participant shall immediately forfeit any and all



--------------------------------------------------------------------------------

rights to the Performance Units. Upon the vesting and/or forfeiture of the
Performance Units pursuant to this Paragraph 3 and the making of the related
cash payment, if any, the rights of the Participant and the obligations of the
Corporation under this Award Agreement shall be satisfied in full.

4. Termination of Employment. If Participant’s Employment is terminated prior to
the close of the July 2011 – December 2013 Performance Cycle for any reason
other than death or Retirement, the Participant’s right to the Performance Units
shall be forfeited in its entirety as of such termination, and the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be terminated.

5. Termination of Employment due to Death. If Participant’s Employment is
terminated by reason of death prior to the close of the July 2011 – December
2013 Performance Cycle, the Participant’s right to receive the Performance Units
shall vest in full as of the date of death and the Payout Percentage shall be
100%. A cash payment equal to the vested value of the Performance Units shall be
made in accordance with Paragraph 3 on the first day of the third month
following the death of the Participant. Such vesting shall satisfy the rights of
the Participant and the obligations of the Corporation under this Award
Agreement in full.

6. Termination of Employment due to Retirement. In the event of the Retirement
of the Participant on or after September 30, 2012, the Participant’s Performance
Units may be considered for vesting following the close of the July 2011 –
December 2013 Performance Cycle. At the discretion of the Committee, the
Participant may vest in and be entitled to receive a cash payment equal to the
product of (i) the percentage equal to the days of Participant’s Employment
during the July 2011 – December 2013 Performance Cycle divided by the total days
in the July 2011 – December 2013 Performance Cycle, (ii) the number of
Performance Units granted hereunder, and (iii) the Payout Value. Such cash
payment shall be made as soon as administratively feasible following the
Committee’s determination under Paragraph 2 and, in any event, during the
calendar year following the close of the July 2011 – December 2013 Performance
Cycle. If, in accordance with the Committee’s determination under Paragraph 2,
the Payout Value is zero, the Participant shall immediately forfeit any and all
rights to the Performance Units. Upon the vesting and/or forfeiture of the
Performance Units pursuant to this Paragraph 6 and the making of the related
cash payment, if any, the rights of the Participant and the obligations of the
Corporation under this Award Agreement shall be satisfied in full. The death of
the Participant following Retirement but prior to the close of the July 2011 –
December 2013 Performance Cycle shall have no effect on this Paragraph 6.

7. Vesting Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon the occurrence of a Change in Control prior to the end of the
July 2011 – December 2013 Performance Cycle, the Participant’s right to receive
the Performance Units, unless previously forfeited pursuant to Paragraph 4,
shall vest in full and the Payout Percentage shall be 100%. A cash payment equal
to the vested value of the Performance Units shall be made in accordance with
Paragraph 3 on the first day of the third month following the Change in Control.
Such vesting shall satisfy the rights of the Participant and the obligations of
the Corporation under this Award Agreement in full.

8. Taxes. Pursuant to Section 13 of the Plan, the Corporation or its designated
representative shall have the right to withhold applicable taxes from the cash
otherwise payable to the Participant, or from other compensation payable to the
Participant, at the time of the vesting and delivery of such cash payment.

 

2



--------------------------------------------------------------------------------

9. No Shareholder Rights. The Participant shall in no way be entitled to any of
the rights of a shareholder as a result of this Award Agreement.

10. Nonassignability. Upon the Participant’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Units, and any
attempt to sell, transfer, assign, pledge, or encumber any portion of the
Performance Units shall have no effect.

11. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Affiliate thereof or successor thereto, nor shall it
give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.

12. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant hereunder.

13. Definitions. For purposes of this Award Agreement:

“July 2011 – December 2013 Performance Cycle” means the period from July 1, 2011
to December 31, 2013.

“Beginning Stock Price” means the average of the daily closing price of common
stock for each trading day of July 2011, historically adjusted, if necessary,
for any stock split, stock dividend, recapitalizations, or similar corporate
events that occur during the measurement period.

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, whether or not the Corporation is then subject
to such reporting requirement; provided, that, without limitation, such a change
in control shall be deemed to have occurred if:

(i) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(C) an underwriter temporarily holding securities

 

3



--------------------------------------------------------------------------------

pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below);

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

“Cumulative Dividends” means the sum of all cash dividends paid on a share of
common stock during the July 2011 – December 2013 Performance Cycle. The
Participant shall not be entitled to receive any dividend payments in
conjunction with this award of Performance Units.

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.

“End Stock Price” means the average of the daily closing price of common stock
for each trading day of the calendar month ending on the last day of the July
2011 – December 2013 Performance Cycle.

“Payout Percentage” means the percentage (between 0% and 200%) determined by the
Committee in accordance with the procedures set forth in Paragraph 2, which
shall be used to determine the value of each Performance Unit.

 

4



--------------------------------------------------------------------------------

“Payout Value” means, for each Performance Unit, the product of the Payout
Percentage and $1.00.

“Peer Group” means the eleven companies (in addition to the Corporation) that
are are approved by the Compensation Committee of the Board and identified as
peer companies at the time of grant of the Performance Units and which are still
independent, publicly traded companies as of the last business day of the July
2011 – December 2013 Performance Cycle, or such other group of companies as
selected by the Committee at its discretion.

“Retirement” means (i) for an Employee participating in the Retirement Plan,
termination on or after the time at which the Employee is eligible for
retirement under the Retirement Plan, or (ii) for an Employee not participating
in the Retirement Plan, (a) for an Employee with ten or more years of
Employment, termination on or after the Employee’s 50th birthday or
(b) termination on or after the Employee’s 65th birthday.

“Retirement Plan” means the Retirement Plan of Marathon Oil Company, or a
successor plan to such plan, as applicable.

“Total Shareholder Return” or “TSR” means the number derived using the following
formula:

(End Stock Price – Beginning Stock Price) + Cumulative Dividends

Beginning Stock Price.

“TSR Percentile Ranking” means the relative ranking of the Corporation’s Total
Shareholder Return for the July 2011 – December 2013 Performance Cycle as
compared to the Total Shareholder Return of the Peer Group companies during the
July 2011 – December 2013 Performance Cycle, expressed as a percentile ranking.

 

Marathon Oil Corporation   LOGO [g270787g11e68.jpg]

By 

Authorized Officer

 

5